Citation Nr: 1033659	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for 
major depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	J. Twyford, Attorney at law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to November 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from February and June 2004 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and awarded a 50 percent disability rating for major 
depressive disorder effective July 29, 2003.

In June 2009, the Board denied an initial rating higher than 50 
percent for major depressive disorder.  On December 16, 2009, the 
United States Court of Appeals for Veterans Claims (hereinafter: 
the Court) remanded the case.

During the pendency of the appeal for a higher rating, the 
Veteran requested a total disability rating based on individual 
unemployability (hereinafter: TDIU) and such was denied in a July 
2005-issued rating decision.  Later, the Court held that where a 
claimant or the record reasonably raises the question of whether 
the Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that claim 
for an increased rating is whether TDIU is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, while the Veteran did 
not appeal the July 2005-issued decision that denied TDIU, the 
issue of TDIU for any portion of the appeal period must be 
considered.  For that reason, the Board has added the TDIU claim 
to page 1 of this decision. 

A December 2009 VA compensation examination report reflects that 
the Veteran has a post-traumatic stress disorder (PTSD) related 
to active service, in addition to major depressive disorder.  
This is referred for appropriate action.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO (private attorney 
representation).




FINDING OF FACT

During the appeal period, major depressive disorder has been 
manifested by total occupational impairment due to gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self; 
alcohol-induced psychotic disorder with delusions; and, 
intermittent inability to perform activities of daily living 
including maintenance or minimal personal hygiene.


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular rating for 
major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), VA has a duty to notify and assist the claimant 
in the development of the claim.  In this case, the Board is 
granting the maximum benefit available.  Accordingly, the duty to 
notify and the duty to assist need not be discussed.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  More recently, the 
Court held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

As noted in the introduction, the Court remanded the case for 
compliance with instructions contained in a joint motion for 
remand (hereinafter: the joint motion).  The joint motion 
instructs the Board to explain why the mental symptoms do not 
more nearly approximate the criteria of a higher rating.  The 
Board had denied a rating above 50 percent.  

Under the rating criteria for major depressive disorder (See 
General Rating Formula for Mental Disorders found beneath 
38 C.F.R. § 4.130, Diagnostic Code 9440), a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in apply these psychiatric rating 
criteria.  The Court stated that the specified factors for each 
incremental rating were examples rather than requirements for a 
particular rating.  The Court stated that the analysis should not 
be limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Consistent with the foregoing, the 
Court also found it appropriate to consider factors outside the 
specific rating criteria in determining the level of occupational 
and social impairment.

The claims files reflect at least two psychiatric 
hospitalizations during the appeal period.  In October 2003, the 
Social Security Administration determined that the Veteran had 
severe depression and other health problems that precluded 
earning a substantial income.  

A December 2003 VA examination report notes that the Veteran felt 
sad, hopeless, and helpless and he had attempted suicide four 
times.  He reported that he was first hospitalized for depression 
in the 1970s.  He was taking depression medication.  He stated 
that his depression affected his marriage and that he did not 
like to socialize.  Symptoms included irritability, insomnia, and 
worrying.  He reported that depression led him to quit his job a 
few years previously.  The examiner found the Veteran's mood 
depressed, his affect was often inappropriate, and his insight 
and judgment were fair to poor, but he was fully alert and 
oriented and there was no gross impairment of memory or 
cognition.  Concrete thinking was noted twice in the report.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994) (where the Court 
construed concrete thinking to be indicative of poor abstraction 
ability and/or related to the psychiatric rating criterion of 
lack of flexibility).  A Global Assessment of Functioning (GAF) 
score of 45 was assigned.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter: DSM-IV), GAF scores of 41 through 50 or 
lower are indicative of serious symptoms, or serious difficulty 
in social, occupational, or school functioning, i.e., no friends, 
unable to keep a job.  38 C.F.R. § 4.125 (2009).  

VA psychiatrically hospitalized the Veteran in April 2004 due to 
suicidal ideation.  The hospital report notes that he now had 5 
previous suicide attempts.  

A May 2004 Albemarle Mental Health Center report notes that the 
Veteran has had severe anxiety and depression for a prolonged 
period.  A GAF of 50 was assigned. 

In a July 2004 statement, the Veteran reported that he still had 
nightmares from active service.  

In October 2006, the Veteran was involuntarily committed to a 
private psychiatric facility.  He was disheveled, had poor 
hygiene, and he was restless and anxious with tremor in his upper 
extremities.  His speech was regular, except when he spoke so 
softly it was difficult to hear him.  He denied suicidal or 
homicidal ideation.  He appeared disoriented, confused, and 
possibly intoxicated.  He had poor insight.  He reported that he 
drank a "couple of liters" of alcoholic beverage per day.  A GAF 
score of 15 was assigned on admission [according to DSM-IV, a 
score of 11 to 20 is indicative of some danger of hurting self or 
others, failure to maintain minimal personal hygiene, or gross 
impairment in communications (incoherent or mute).  38 C.F.R. 
§ 4.125 (2009)].

The private hospital discharge report contains Axis I diagnoses 
of alcohol intoxication, alcohol withdrawal, alcohol dependence, 
alcohol induced psychotic disorder with delusions, and major 
depressive disorder, recurrent, severe, without psychotic 
features.  A GAF score of 50 was assigned.

In September 2007, the Veteran admitted present suicidal 
ideation.  A GAF score of 60 was assigned.  According to DSM-IV, 
a GAF score of 51 to 60 is indicative of moderate symptoms (flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-workers).  
38 C.F.R. § 4.125 (2009).

A December 2007 VA mental treatment report notes fair judgment 
and insight.  The Axis I diagnoses were: bipolar II disorder, 
most recent episode depressed, moderate without psychotic 
features, in partial remission; alcohol dependence in early full 
remission; and, alcohol induced mood disorder rule-out nicotine 
dependence in early full remission.  The GAF score was 60.

An August 2008 VA mental disorders compensation examination 
reflects that the Veteran wore disheveled clothes.  He spoke 
slowly and softly, sometimes at a whisper.  He was cooperative 
and his affect was appropriate.  His mood was depressed.  His 
thought process was evasive.  He felt nervous in a crowd and 
would often feel the need to "get away."  He had no suicidal or 
homicidal ideation.  He lacked motivation to bathe and groom 
himself, but he was able to complete household chores, shopping, 
dressing, travel, and complete recreational activities.  His 
memory was normal and he was capable of managing his finances.  
The diagnosis was major depressive disorder, recurrent.  A GAF 
score of 55 was assigned.  The examiner concluded that the mental 
disorder did not create a total occupational or social 
impairment.  The examiner felt that the severity of the Veteran's 
symptoms had been consistent throughout the pendency of the 
appeal.

A November 2008 Pathways Counseling Center report notes daily 
suicidal ideation with angry outbursts and poor concentration.  

A December 2009 VA mental disorders compensation examination 
report notes both PTSD and major depressive disorder.  The GAF 
score was 48.

As shown above, the GAF scores have varied widely from as high as 
60 to as low as 15.  Scores of 50 or lower denote inability to 
hold a job, the equivalent of total occupational impairment.  
Psychiatric hospitalization during the appeal period markedly 
interfered with obtaining and maintaining substantially gainful 
employment.  Some reports note suicidal ideation, while some do 
not.  Adhering to rating guidance set forth at 38 C.F.R. § 4.2, 
the Board must interpret the reports in light of the "whole 
recorded history reconciling the various reports into a 
consistent picture..."  

Considering the rating guidance and resolving any remaining doubt 
on any material fact in favor of the Veteran, the Board concludes 
that during the appeal period, major depressive disorder has been 
manifested by total occupational impairment due to gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self; 
alcohol-induced psychotic disorder with delusions; and, 
intermittent inability to perform activities of daily living 
including maintenance or minimal personal hygiene.

While the August 2008 VA examiner concluded that major depressive 
disorder did not cause total occupational or social impairment, 
the examiner failed to explain how one could hold a job while 
hospitalized.  Moreover, while that examiner saw no suicidal 
ideation, this does not agree with other reports.  For example, a 
November 2008 report notes daily suicidal ideation.  Comparing 
the manifestations shown during the appeal period with the rating 
criteria, the criteria for a 100 percent schedular rating are 
more nearly approximated.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  After 
considering all the evidence of record, the Board finds that the 
evidence favors a 100 percent schedular rating for major 
depressive disorder.  


ORDER

A 100 percent initial schedular rating for major depressive 
disorder is granted, subject to the laws and regulations 
governing payment of monetary benefits.







REMAND


A 100 percent schedular rating has been granted above.  In 
Green v West, 11 Vet. App. 472, 276 (1998), the Court strongly 
suggested that a 100 percent schedular rating subsumes the need 
to consider TDIU; however, the Court recently reached a contrary 
conclusion.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court 
rejected VA's rationale for concluding that a 100 percent 
schedular rating must subsume a TDIU rating.  The Court 
determined that a separate TDIU rating predicated on one 
disability (although perhaps not ratable at the schedular 100 
percent level) when considered together with another disability 
separately rated at 60 percent or more could warrant special 
monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the 
Court reasoned, it might benefit the Veteran to retain the TDIU 
rating, even where a 100 percent schedular rating has also been 
granted.  Because of this holding, VA's General Counsel has taken 
action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is 
contrary to the holding of Bradley.  

In this case, the TDIU claim has not been developed for Board 
review and is remanded in accordance with the Court's holding in 
Rice, supra.  

Accordingly, the case is REMANDED for the following action:

The RO should develop the TDIU claim as 
necessary.  Following development and re-
adjudication of the TDIU claim, if the 
benefit is not granted, the RO should submit 
it to the Director, Compensation and Pension 
Service, for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if TDIU 
is not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his attorney should 
be afforded an opportunity to respond to the 
SSOC before the claims folders are returned 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an 
examination is scheduled, failure to report for a scheduled 
examination, without good cause, may result in adverse 
consequences on the claim for benefits.  38 C.F.R. § 3.655(b) 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


